Citation Nr: 0827459	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet 
with arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The appellant had service with Army National Guard from 
January 1994 to March 1995 with periods of active duty for 
training (ACDUTRA) and a period of inactive duty for training 
(INACDUTRA) from March 7, 1994, to July 9, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The record reflects that the appellant was scheduled for a 
Travel Board hearing before a Veterans Law Judge in May 2007, 
but that he cancelled the hearing.

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
appellant has bilateral flat feet with arthritis which is 
etiologically related to his service. 

2.  There is no competent evidence indicating that the 
appellant has PTSD.


CONCLUSIONS OF LAW

1.  Service connection for bilateral flat feet with arthritis 
is not established.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in December 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  The appellant was not 
afforded a VA examination in connection with his claimed 
bilateral flat feet with arthritis because the evidence does 
not establish that the veteran suffered an injury or disease 
in service.  Furthermore, the appellant was not afforded a VA 
examination to obtain an opinion in connection with his 
claimed PTSD disorder because there is no current medical 
evidence that this disorder exists.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Flat Feet with Arthritis

The appellant's National Guard medical treatment records are 
silent as to complaints of or treatment for flat fleet.  On 
enlistment examination, it was noted that the feet had a 
normal arch.  Current treatment records show diagnoses of pes 
planus (flat feet); however, there is no competent medical 
evidence relating any current foot disability to service.  

The appellant's allegations provide the only evidence linking 
his current flat feet to service.  Because the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral flat feet with 
arthritis.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
appellant's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The appellant's National Guard medical treatment records and 
post-service medical records are negative for a diagnosis of 
PTSD.  The appellant has not submitted medical evidence that 
he currently suffers from PTSD.  Therefore, without a current 
diagnosis, the appellant's claim of entitlement to service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.

In the absence of a present disability that is related to 
service, a grant of service connection is not supportable.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The 
evidence in this case is not so evenly balanced as to apply 
the benefit-of-the-doubt rule. The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and it must be denied.


ORDER

Service connection for bilateral flat feet with arthritis is 
denied.

Service connection for PTSD is denied.




REMAND

The veteran's claim for service connection for bipolar 
disorder warrants further development.

In this case, the appellant reported that he had been 
diagnosed as having bipolar disorder prior to his service 
with Army National Guard.  Pre-service medical treatment 
records associated with the appellant's claims folder confirm 
that he was diagnosed as having bipolar disorder.  
Furthermore, the evidence shows that the appellant received 
psychiatric treatment during a period of active duty for 
training in August 1994.  Current medical treatment records 
show that the appellant has received ongoing treatment and 
evaluation for bipolar disorder.  

As a result of the evidence, the Board believes a VA medical 
examination is required to determine whether the appellant's 
pre-service bipolar disorder was aggravated during his active 
duty for training.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.   The appellant should be afforded a VA 
psychiatric examination for the purposes 
of determining the etiology of his bipolar 
disorder.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the etiology of the appellant's current 
bipolar disorder, including whether it is 
at least as likely as not (i.e. a 50% or 
greater likelihood) that the appellant's 
pre-existing bipolar disorder was 
aggravated during service, beyond any 
natural progress.  Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology.  

2.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the appellant with 
an appropriate supplemental statement of 
the case and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


